—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated December 24, 1998, which affirmed a determination of a Hearing Officer dated October 29, 1998, made after a Tier III superintendent’s hearing, finding the petitioner guilty of violating an institutional rule and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s contention that the determination finding him guilty of possession of an altered item, i.e., altered postage stamps, is not supported by substantial evidence, is without merit (see, CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181).
Although the misbehavior report was not signed or endorsed by the correction officer who found the altered stamps, it was signed by the correction officer who brought the stamps to Post Office personnel to conñrm that they had been altered. The petitioner failed to demonstrate that he was prejudiced as a result of any technical defects in the report (see, 7 NYCRR 251-3.1 [a]; Matter of Adams v Stinson, 267 AD2d 537; Matter of *449Patterson v Goord, 266 AD2d 611), particularly since he admitted that some of the stamps in question belonged to him.
The petitioner’s remaining contentions are without merit. Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.